Citation Nr: 1416638	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-31 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to waiver of indebtedness in the amount of $420.00 resulting from overpayment of disability compensation, to include whether the overpayment was properly created.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1944 to April 1946 and from October 1950 to October 1951.  He was awarded the Silver Star Medal and Combat Infantryman Badge (CIB) for his service during World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an administrative decision issued in June 2009 by the Committee on Waivers and Compromises (CWOC) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that denied the Veteran's request for waiver of indebtedness.   VA's Agency of Original Jurisdiction (AOJ) is the RO in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The Veteran's spouse died in November 2008; the Veteran provided VA with timely notice of her demise and asked that his compensation be adjusted accordingly.

2.  From December 1, 2008, to March 31, 2009, VA continued to pay the Veteran at the "with dependents" rate, resulting in an overpayment in the amount of $420.00.

3.  The overpayment at issue was a result of sole VA administrative error.  






CONCLUSION OF LAW

The overpayment of compensation benefits in an amount calculated as $420.00 was the result of sole VA administrative error such that it was not properly created and the related debt assessed against the Veteran is not valid.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.3500 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the evidence shows the Veteran's spouse died on November [redacted], 2008.  On November 19, 2008, the Veteran submitted a Statement in Support of Claim to the New Orleans RO in which he asked VA to amend his compensation benefits to reflect this change in dependency; he enclosed a copy of the death certificate.  

On April 9, 2009, VA removed the Veteran's spouse as a dependent, effective from April 1, 2009.  This resulted in the overpayment at issue, the additional monthly compensation for a spouse paid from December 1, 2008 to March 1, 2009, a total of $420.  

These facts make plain the Veteran was in no way responsible for the creation of the overpayment at issue.  He timely advised VA of the death of his wife (of 65 years) and rather than taking immediate action, VA waited 4 months to reduce the benefit to account for this change in circumstances.  Where a debt is solely a result of administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error; consequently, there would be no overpayment charged to the Veteran for overpayment attributable to the administrative error.   38 U.S.C.A. § 5112; 38 C.F.R. § 3.3500.  As the error in this case stems from the VA's failure to take timely action following notice of the death of the Veteran's spouse, the $420 overpayment was the result of sole administrative error.  Therefore, the effective date of the termination of the additional benefits must be the date they were actually terminated.  Accordingly, the overpayment was not properly created.  There being no valid debt owed by the Veteran, the appeal is granted.  

ORDER

An assessed compensation overpayment debt of $420 was not properly created, and the Veteran does not owe this debt.  The appeal is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals












Department of Veterans Affairs


